 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5147 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to extend the funding and expenditure authority of the Airport and Airway Trust Fund, to amend title 49, United States Code, to extend authorizations for the airport improvement program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Airport and Airway Extension Act of 2010.  
2.Extension of taxes funding Airport and Airway Trust Fund 
(a)Fuel taxesSubparagraph (B) of section 4081(d)(2) of the Internal Revenue Code of 1986 is amended by striking April 30, 2010 and inserting July 3, 2010.  
(b)Ticket taxes 
(1)PersonsClause (ii) of section 4261(j)(1)(A) of the Internal Revenue Code of 1986 is amended by striking April 30, 2010 and inserting July 3, 2010.  
(2)PropertyClause (ii) of section 4271(d)(1)(A) of such Code is amended by striking April 30, 2010 and inserting July 3, 2010.  
(c)Effective dateThe amendments made by this section shall take effect on May 1, 2010.  
3.Extension of Airport and Airway Trust Fund expenditure authority 
(a)In generalParagraph (1) of section 9502(d) of the Internal Revenue Code of 1986 is amended— 
(1)by striking May 1, 2010 and inserting July 4, 2010; and  
(2)by inserting or the Airport and Airway Extension Act of 2010 before the semicolon at the end of subparagraph (A).  
(b)Conforming amendmentParagraph (2) of section 9502(e) of such Code is amended by striking May 1, 2010 and inserting July 4, 2010.  
(c)Effective dateThe amendments made by this section shall take effect on May 1, 2010.  
4.Extension of airport improvement program 
(a)Authorization of appropriations 
(1)In generalSection 48103(7) of title 49, United States Code, is amended to read as follows: 
 
(7)$3,024,657,534 for the period beginning on October 1, 2009, and ending on July 3, 2010. .  
(2)Availability of amountsSums made available pursuant to the amendment made by paragraph (1) shall remain available until expended.  
(3)Program implementationFor purposes of calculating funding apportionments and meeting other requirements under sections 47114, 47115, 47116, and 47117 of title 49, United States Code, for the period beginning on October 1, 2009, and ending on July 3, 2010, the Administrator of the Federal Aviation Administration shall— 
(A)first calculate funding apportionments on an annualized basis as if the total amount available under section 48103 of such title for fiscal year 2010 were $4,000,000,000; and  
(B)then reduce by 17 percent— 
(i)all funding apportionments calculated under subparagraph (A); and  
(ii)amounts available pursuant to sections 47117(b) and 47117(f)(2) of such title.  
(b)Project grant authoritySection 47104(c) of such title is amended by striking April 30, 2010, and inserting July 3, 2010, .  
5.Extension of expiring authorities 
(a)Section 40117(l)(7) of title 49, United States Code, is amended by striking May 1, 2010. and inserting July 4, 2010..  
(b)Section 44302(f)(1) of such title is amended— 
(1)by striking April 30, 2010, and inserting July 3, 2010,; and  
(2)by striking July 31, 2010, and inserting September 30, 2010,.  
(c)Section 44303(b) of such title is amended by striking July 31, 2010, and inserting September 30, 2010,.  
(d)Section 47107(s)(3) of such title is amended by striking May 1, 2010. and inserting July 4, 2010..  
(e)Section 47115(j) of such title is amended by striking May 1, 2010, and inserting July 4, 2010, .  
(f)Section 47141(f) of such title is amended by striking April 30, 2010. and inserting July 3, 2010..  
(g)Section 49108 of such title is amended by striking April 30, 2010, and inserting July 3, 2010,.  
(h)Section 161 of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 47109 note) is amended by striking May 1, 2010, and inserting July 4, 2010,.  
(i)Section 186(d) of such Act (117 Stat. 2518) is amended by striking May 1, 2010, and inserting July 4, 2010, .  
(j)The amendments made by this section shall take effect on May 1, 2010.  
6.Federal Aviation Administration operationsSection 106(k)(1)(F) of title 49, United States Code, is amended to read as follows: 
 
(F)$7,070,158,159 for the period beginning on October 1, 2009, and ending on July 3, 2010. .  
7.Air navigation facilities and equipmentSection 48101(a)(6) of title 49, United States Code, is amended to read as follows: 
 
(6)$2,220,252,132 for the period beginning on October 1, 2009, and ending on July 3, 2010. .  
8.Research, engineering, and developmentSection 48102(a)(14) of title 49, United States Code, is amended to read as follows: 
 
(14)$144,049,315 for the period beginning on October 1, 2009, and ending on July 3, 2010. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
